Exhibit 10.1
EXECUTION COPY
ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 23, 2010, by and among TRICO MARINE SERVICES,
INC., a Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a
Delaware corporation (“Trico Assets”), as a Guarantor, and TRICO MARINE
OPERATORS, INC., a Louisiana corporation (“Trico Operators”), as a Guarantor,
the Lenders party hereto (each, a “Lender” and, collectively, the “Lenders”) and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
WITNESSETH:
WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time to
time party thereto, and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of August 29, 2008, and amended by (i) the
First Amendment to Credit Agreement, dated as of March 10, 2009, (ii) the Second
Amendment to Credit Agreement dated as of May 8, 2009, (iii) the Third Amendment
to Credit Agreement dated as of May 14, 2009, (iv) the Fourth Amendment and
Consent to Credit Agreement dated as of July 31, 2009, (v) the Fifth Amendment
to Credit Agreement dated as of August 5, 2009, (vi) the Sixth Amendment to
Credit Agreement dated as of October 30, 2009, (vii) the Seventh Amendment to
Credit Agreement dated as of December 22, 2009, (viii) the Eighth Amendment to
Credit Agreement dated as of January 15, 2010, (ix) the Ninth Amendment to
Credit Agreement dated as of March 15, 2010 and (x) the Tenth Amendment to
Credit Agreement dated as of April 16, 2010 (the “Credit Agreement”); and
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to amend certain provisions of the Credit Agreement as herein
provided;
NOW, THEREFORE, it is agreed;
A. Amendment to the Credit Agreement
1. Section 10.05 of the Credit Agreement is hereby amended by (i) deleting the
text “and” appearing immediately after the semi-colon (“;”) appearing in
Section 10.05(xii), (ii) deleting the period (“.”) appearing at the end of
Section 10.05(xiii) and inserting the text “; and” in lieu thereof and
(iii) inserting the following new Section 10.05(xiv) in the appropriate order:
“(xiv) the Borrower and its Subsidiaries may make cash capital contributions
and/or loans to joint ventures and other Subsidiaries of the Borrower with the
written consent of the Administrative Agent in each instance; provided that no
such written consent shall be required if the ultimate recipient of the proceeds
of any such cash contribution and/or loan is a Credit Party or a Person that is
a “Credit Party” under and as defined in the New Trico Shipping Working Capital
Facility.”.

 

 



--------------------------------------------------------------------------------



 



B. Miscellaneous Provisions
1. In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that (i) no Default or Event of Default exists as
of the Amendment Effective Date (as defined herein) before or after giving
effect to this Amendment and (ii) all of the representations and warranties
contained in the Credit Agreement or the other Credit Documents are true and
correct in all material respects on the Amendment Effective Date both before and
after giving effect to this Amendment, with the same effect as though such
representations and warranties had been made on and as of the Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
2. This Amendment is limited as specified and shall not constitute an amendment,
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
3. This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.
5. This Amendment shall become effective on the date (the “Amendment Effective
Date”) when (i) the Borrower, the Guarantors and the Required Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036; Attention: May Yip (facsimile number: 212-354-8113 / email:
myip@whitecase.com) and (ii) the Borrower shall have reimbursed the
Administrative Agent for all invoiced out-of-pocket fees and expenses
(including, without limitation, the fees and expenses of White & Case LLP).
6. From and after the Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.
*     *     *

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed and delivered as of the date first above written.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFP, CAO        TRICO MARINE ASSETS INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFP, CAO        TRICO MARINE OPERATORS, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP,
CFP, CAO   

Signature Page to Trico $50mm CA Eleventh Amendment

 





--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President   

Signature Page to Trico $50mm CA Eleventh Amendment

 





--------------------------------------------------------------------------------



 



           
SIGNATURE PAGE TO THE AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE FIRST DATE
WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS INC.,
TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

Signature Page to Trico $50mm CA Eleventh Amendment

 

